Per Curiam,
We think the court below did not err in the ruling referred to in the assignments. In Duffield v. Williamsport School District, 162 Pa. 476, we held that school directors, in the exercise of a sound discretion, may exclude from the public schools pupils who have not been vaccinated. “ Whether a resolution excluding from the school pupils who have not been vaccinated, is a reasonable one, is to be judged of in the first *639instance by the school directors. In the present state of medical knowledge and of convincing opinion of those having charge of the public health, the courts will not say that such a resolution is an abuse of official discretion.” It has not been shown to our satisfaction that the Act of June 18, 1895, P. L. 208, is unconstitutional. For the reasons above stated we dismiss the assignments and sustain the conclusions of the court below.
Judgment affirmed.